Exhibit 10.3

 

EXECUTION VERSION

 

 

Amended and Restated

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

Match Group, Inc.

 

and

 

IAC HOLDINGS, INC.

 

Dated as of

 

June 30, 2020

 



   

 

 

TABLE OF CONTENTS

 





  Page     ARTICLE I   DEFINITIONS 1     ARTICLE II   GENERAL PRINCIPLES 6
2.1   Employment of Match Employees 6 2.2   Assumption and Retention of
Liabilities; Related Assets 6 2.3   Match Participation in IAC Benefit Plans 7
2.4   Commercially Reasonable Efforts 7 2.5   Regulatory Compliance 7    
ARTICLE III   401(K) Plan Matters 7     ARTICLE IV   HEALTH AND WELFARE PLANS 8
4.1    H&W Continuation Period 8 4.2    Establishment of Health and Welfare
Plans 9 4.3    Retention of Sponsorship and Liabilities 10 4.4    Flexible
Benefit Plan 10 4.5    Workers’ Compensation Liabilities 10 4.6    Payroll Taxes
and Reporting of Compensation 11     ARTICLE V    EXECUTIVE BENEFITS AND OTHER
BENEFITS 11 5.1    Assumption of Obligations 11 5.2    Severance 11
5.3    Certain Equity Award Matters 12     ARTICLE VI   EQUITY AWARD ADJUSTMENTS
12 6.1    IAC Long-Term Incentive Plans 12 (a)   Currently Outstanding IAC
Options 12 (b)   Newly Granted IAC Options 13 (c)   IAC RSU Awards 13
(d)   Foreign Grants/Awards 13 6.2   Match Long-Term Incentive Plans 14
6.3   Miscellaneous Option and Other Award Terms 14 6.4   Waiting Period for
Exercisability of Options and Settlement of RSU Awards 14 6.5   Treatment of
Specified RSU Awards 15     ARTICLE VII   GENERAL AND ADMINISTRATIVE 15
7.1   Sharing of Participant Information 15 7.2   Reasonable Efforts/Cooperation
15 7.3   No Third-Party Beneficiaries 15 7.4   Audit Rights With Respect to
Information Provided 16 7.5   Fiduciary Matters 16 7.6   Consent of Third
Parties 16

 



 - i - 

 

 

ARTICLE VIII MISCELLANEOUS 17 8.1   Effectiveness 17 8.2   Effect If Mandatory
Exchange Effective Time Does Not Occur 17 8.3   Relationship of Parties 17
8.4   Affiliates 17 8.5   Notices 17 8.6   Incorporation of Transaction
Agreement Provisions 18

 



 - ii - 

 





 

Amended and restated
EMPLOYEE MATTERS AGREEMENT

 

This Amended and Restated Employee Matters Agreement, dated as of June 30, 2020,
entered into by and between IAC/InterActiveCorp, a Delaware corporation, Match
Group, Inc., a Delaware corporation, and IAC Holdings, Inc., a Delaware
corporation (“New IAC”), amends and restates the Employee Matters Agreement, by
and between IAC and Match, dated as of November 24, 2015, as amended effective
as of April 13, 2016 (“Prior EMA”).

 

RECITALS:

 

WHEREAS, IAC and Match entered into the Prior EMA in connection with the initial
public offering of Match.

 

WHEREAS, IAC, New IAC, Valentine Merger Sub LLC, a Delaware limited liability
company and a wholly owned Subsidiary of IAC (“New Match Merger Sub”) and Match
have entered into a Transaction Agreement pursuant to which the Parties have set
out the terms on which, and the conditions subject to which, they wish to
implement the Separation Transactions (as defined in the Transaction Agreement)
(such agreement, as amended, restated or modified from time to time, the
“Transaction Agreement”).

 

WHEREAS, in connection therewith, IAC, New IAC and Match have agreed to enter
into this Agreement to amend and restate the Prior EMA and to allocate between
them assets, liabilities and responsibilities with respect to certain employee
compensation, pension and benefit plans, programs and arrangements and certain
employment matters.

 

WHEREAS, this Agreement shall become effective immediately prior to the
Mandatory Exchange Effective Time and shall supersede the Prior EMA at such
time, subject to the consummation of the Separation Transactions.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Unless otherwise defined in this Agreement, capitalized words and expressions
and variations thereof used in this Agreement have the meanings set forth below.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Transaction Agreement.

 

1.1           “Affiliate” has the meaning given that term in the Transaction
Agreement.

 

1.2            “Agreement” means this Amended and Restated Employee Matters
Agreement, including all the Schedules hereto.

 

1.3            “Ancillary Agreements” has the meaning given that term in the
Transaction Agreement.

 



   

 

 

1.4            “Approved Leave of Absence” means an absence from active service
pursuant to an approved leave policy with a guaranteed right of reinstatement.

 

1.5            “Auditing Party” has the meaning set forth in Section 7.4(a).

 

1.6            “Benefits Participation End Date” means December 31, 2020 or such
earlier date as Match shall identify to IAC upon at least 120 days’ advance
written notice.

 

1.7            “Benefit Plan” means, with respect to an entity or any of its
Subsidiaries, (a) each “employee welfare benefit plan” (as defined in Section
3(1) of ERISA) and all other employee or director benefits arrangements,
policies or payroll practices (including, without limitation, severance pay,
sick leave, vacation pay, salary continuation, disability, retirement, deferred
compensation, bonus, stock option or other equity-based compensation,
hospitalization, medical insurance or life insurance) sponsored or maintained by
such entity or by any of its Subsidiaries (or to which such entity or any of its
Subsidiaries contributes or is required to contribute) and (b) all “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), occupational
pension plan or arrangement or other pension arrangements sponsored, maintained
or contributed to by such entity or any of its Subsidiaries (or to which such
entity or any of its Subsidiaries contributes or is required to contribute). For
the avoidance of doubt, “Benefit Plans” includes Health and Welfare Plans and
Executive Benefit Plans. When immediately preceded by “IAC,” Benefit Plan means
any Benefit Plan sponsored, maintained or contributed to by IAC or an IAC Entity
or any Benefit Plan with respect to which IAC or an IAC Entity is a party. When
immediately preceded by “Match,” Benefit Plan means any Benefit Plan sponsored,
maintained or contributed to by Match or any Match Entity or any Benefit Plan
with respect to which Match or a Match Entity is a party.

 

1.8            “Code” means the Internal Revenue Code of 1986, as amended, or
any successor federal income tax law. Reference to a specific Code provision
also includes any proposed, temporary or final regulation in force under that
provision.

 

1.9            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended. Reference to a specific provision of ERISA also includes any
proposed, temporary or final regulation in force under that provision.

 

1.10          “Former IAC Employee” means (a) any individual who as of
immediately prior to the Mandatory Exchange Effective Time is a former employee
of the IAC Group or the Match Group, and whose last employment with the IAC
Group or Match Group was with an IAC Entity, or (b) any individual who is an IAC
Employee as of immediately prior to the Mandatory Exchange Effective Time who
ceases to be an employee of the IAC Group following the Mandatory Exchange
Effective Time.

 

1.11          “Former Match Employee” means (a) any individual who as of
immediately prior to the Mandatory Exchange Effective Time is a former employee
of the IAC Group or the Match Group, and whose last employment with the IAC
Group or Match Group was with a Match Entity, or (b) any individual who is a
Match Employee as of immediately prior to the Mandatory Exchange Effective Time
who ceases to be an employee of the Match Group following the Mandatory Exchange
Effective Time.

 



 2 

 

 

1.12          “Health and Welfare Plans” means any plan, fund or program which
was established or is maintained for the purpose of providing for its
participants or their beneficiaries, through the purchase of insurance or
otherwise, medical (including PPO, EPO and HDHP coverages), dental,
prescription, vision, short-term disability, long-term disability, life and
AD&D, employee assistance, group legal services, wellness, cafeteria (including
premium payment, health flexible spending account and dependent care flexible
spending account components), travel reimbursement, transportation, or other
benefits in the event of sickness, accident, disability, death or unemployment,
or vacation benefits, apprenticeship or other training programs or day care
centers, scholarship funds, or prepaid legal services, including any such plan,
fund or program as defined in Section 3(1) of ERISA.

 

1.13          “IAC” means, (a) during any period (or portion thereof) ending on
or prior to the Mandatory Exchange Effective Time, IAC/InterActiveCorp, a
Delaware corporation, and (b) from and after the Mandatory Exchange Effective
Time, New IAC.

 

1.14          “IAC 401(k) Plan” means the IAC/InterActiveCorp Retirement Savings
Plan as in effect as of the time relevant to the applicable provision of this
Agreement.

 

1.15          “IAC Common Stock” means, (a) during the period prior to the
Mandatory Exchange Effective Time, shares of common stock, $0.001 par value per
share, of IAC, and (b) from and after the Mandatory Exchange Effective Time,
shares of common stock, $0.001 par value per share, of New IAC.

 

1.16          “IAC Disclosure Letter” has the meaning set forth in the
Transaction Agreement.

 

1.17          “IAC Employee” means (a) any individual, including IAC Chief
Executive Officer, Joseph Levin, who, immediately prior to the Mandatory
Exchange Effective Time, is either actively employed by, or then on Approved
Leave of Absence from, any IAC Entity, and (b) any individual who becomes an
employee of any IAC Entity after the Mandatory Exchange Effective Time.

 

1.18          “IAC Entities” has the meaning set forth in the Transaction
Agreement.

 

1.19          “IAC Executive Benefit Plans” means the executive benefit and
nonqualified plans, programs, agreements, and arrangements established,
sponsored, maintained, or agreed upon, by any IAC Entity for the benefit of
employees and former employees of any IAC Entity. For the avoidance of doubt,
the term “IAC Executive Benefit Plans” shall not include any Health and Welfare
Plans or the IAC Long-Term Incentive Plans.

 

1.20          “IAC Flexible Benefit Plan” means the flexible benefit plan
maintained by IAC as in effect as of the time relevant to the applicable
provision of this Agreement.

 

1.21          “IAC Incentive Plans” means any of the annual or short term
incentive plans of IAC, all as in effect as of the time relevant to the
applicable provisions of this Agreement.

 

1.22          “IAC Long-Term Incentive Plans” means any of the
IAC/InterActiveCorp 2018 Stock and Annual Incentive Plan, the
IAC/InterActiveCorp 2013 Stock and Annual Incentive Plan, the
IAC/InterActiveCorp 2008 Stock and Annual Incentive Plan, or the
IAC/InterActiveCorp 2005 Stock and Annual Incentive Plan, each as in effect as
of the time relevant to the applicable provisions of this Agreement.

 



 3 

 

 

1.23          “IAC Post-Separation Value” shall equal:

 

A minus (B times C)

 

where

 

“A” equals the IAC Pre-Separation Value

“B” equals the Match Post-Separation Value

“C” equals the Reclassification Exchange Ratio

 

1.24          “IAC Pre-Separation Value” means the closing per share price of
IAC Common Stock (as defined in the Transaction Agreement) as listed on the
NASDAQ as of 4:00 P.M. New York City time on the last full trading session
preceding the occurrence of the Mandatory Exchange Effective Time.

 

1.25          “IAC Ratio” means 3.2727, (a) the IAC Pre-Separation Value divided
by (b) IAC Post-Separation Value.

 

1.26          “Liability” has the meaning given that term in the Transaction
Agreement.

 

1.27          “Match” means, (a) during any period (or portion thereof) ending
on or prior to the Mandatory Exchange Effective Time, Match Group, Inc., a
Delaware corporation, and (b) from and after the Mandatory Exchange Effective
Time, the corporate entity known, immediately prior to the Mandatory Exchange
Effective Time, as IAC/InterActiveCorp, a Delaware corporation.

 

1.28          “Match 401(k) Plan Trust” means a trust relating to the Match
401(k) Plan intended to qualify under Section 401(a) and be exempt under Section
501(a) of the Code.

 

1.29          “Match 401(k) Plan” means a 401(k) plan established by Match.

 

1.30          “Match Common Stock” means, (a) during the period prior to the
Mandatory Exchange Effective Time, shares of common stock, $0.001 par value per
share, of Match, and (b) from and after the Mandatory Exchange Effective Time,
New Match Common Stock, as defined in the Transaction Agreement.

 

1.31          “Match Employee” means (a) any individual who, immediately prior
to the Mandatory Exchange Effective Time, is either actively employed by, or
then on Approved Leave of Absence from, a Match Entity, and (b) any individual
who becomes an employee of any Match Entity from and after the Mandatory
Exchange Effective Time. For the avoidance of doubt, “Match Employee” shall not
include IAC Chief Executive Officer, Joseph Levin, notwithstanding his service
as Executive Chairman of Match.

 

1.32          “Match Entities” has the meaning set forth in the Transaction
Agreement.

 



 4 

 

 

1.33          “Match Executive Benefit Plans” means the executive benefit and
nonqualified plans, programs, and arrangements established, sponsored,
maintained, or agreed upon, by any Match Entity for the benefit of employees and
former employees of any Match Entity. For the avoidance of doubt, the term
“Match Executive Benefit Plans” shall not include any Health and Welfare Plans
or the Match Long-Term Incentive Plans.

 

1.34          “Match Long-Term Incentive Plans” means any of the
IAC/InterActiveCorp 2020 Stock and Annual Incentive Plan (as defined in the
Transaction Agreement), the Match Group, Inc. 2017 Stock and Annual Incentive
Plan or the Match Group, Inc. 2015 Stock and Annual Incentive Plan, each as in
effect as of the time relevant to the applicable provisions of this Agreement.

 

1.35          “Match Post-Separation Value” means the closing per share price of
Match Common Stock as listed on the NASDAQ as of 4:00 P.M. New York City time on
the last full trading session prior to the occurrence of the Mandatory Exchange
Effective Time minus $3.00.

 

1.36          “Match Ratio” means 3.1081, (a) the IAC Pre-Separation Value
divided by (b) Match Post-Separation Value.

 

1.37          “Medical Plan” when immediately preceded by “IAC,” means the
Benefit Plan under which medical benefits are provided to IAC Employees
established and maintained by IAC. When immediately preceded by “Match,” Medical
Plan means the Benefit Plan under which medical benefits are provided to Match
Employees to be established by Match pursuant to Article IV.

 

1.38          “New IAC” has the meaning set forth in the recitals.

 

1.39          “Non-parties” has the meaning set forth in Section 7.4(b).

 

1.40          “Option” when immediately preceded by “IAC” means an option
(either nonqualified or incentive) to purchase shares of IAC Common Stock
pursuant to an IAC Long-Term Incentive Plan. When immediately preceded by
“Match,” Option means an option (either nonqualified or incentive) to purchase
shares of Match Common Stock pursuant to a Match Long-Term Incentive Plan.

 

1.41          “Participating Company” means (a) IAC and (b) any other Person
(other than an individual) that participates in a plan sponsored by any IAC
Entity.

 

1.42          “Parties” means IAC, Match and New IAC, and “Party” means any of
IAC, Match and New IAC.

 

1.43          “Person” has the meaning given that term in the Transaction
Agreement.

 

1.44          “Reclassification Exchange Ratio” has the meaning given that term
in the Transaction Agreement.

 



 5 

 

 

1.45          “RSU Award” (a) when immediately preceded by “IAC,” means an award
of restricted stock units issued under an IAC Long-Term Incentive Plan
representing a general unsecured promise by IAC to pay the value of shares of
IAC Common Stock in cash or shares of IAC Common Stock and, (b) when immediately
preceded by “Match,” means an award of restricted stock units issued under a
Match Long-Term Incentive Plan representing a general unsecured promise by Match
to pay the value of shares of Match Common Stock in cash or shares of Match
Common Stock.

 

1.46          “Separation Transactions” has the meaning given that term in the
Transaction Agreement.

 

1.47          “Subsidiary” has the meaning given that term in the Transaction
Agreement.

 

1.48          “Transaction Agreement” has the meaning set forth in the recitals
to this Agreement.

 

1.49          “U.S.” means the 50 United States of America and the District of
Columbia.

 

ARTICLE II
GENERAL PRINCIPLES

 

2.1            Employment of Match Employees. All Match Employees shall continue
to be employees of Match or another Match Entity, as the case may be,
immediately after the Mandatory Exchange Effective Time. To the extent that any
individual is both a Match Employee and an IAC Employee immediately prior to the
Mandatory Exchange Effective Time, the Parties shall agree in writing whether
such individual shall continue as solely a Match Employee, solely an IAC
Employee or as a dual employee, and the rights and obligations in respect of
such individual under this Agreement and the Transaction Agreement shall be
allocated among the parties based on such agreement as to such employee’s status
and, for a person continuing as a dual employee, as the Parties may otherwise
agree in writing. Not later than the Mandatory Exchange Effective Time, the
employment of all IAC Employees shall be transferred to an entity that will be a
member of the New IAC Group following the Mandatory Exchange Effective Time.

 

2.2           Assumption and Retention of Liabilities; Related Assets.

 

(a)           As of the Mandatory Exchange Effective Time, except as expressly
provided in this Agreement, the IAC Entities shall assume or retain and IAC
hereby agrees to pay, perform, fulfill and discharge, in due course in full (i)
all Liabilities under all IAC Benefit Plans with respect to all IAC Employees,
Former IAC Employees and their dependents and beneficiaries, (ii) all
Liabilities with respect to the employment or termination of employment of all
IAC Employees and Former IAC Employees, in each case to the extent arising in
connection with or as a result of employment with or the performance of services
to any IAC Entity, and (iii) any other Liabilities expressly assigned to IAC
under this Agreement. All assets held in trust to fund the IAC Benefit Plans and
all insurance policies funding the IAC Benefit Plans shall be New IAC Assets (as
defined in the Transaction Agreement), except to the extent specifically
provided otherwise in this Agreement.

 

(b)           From and after the Mandatory Exchange Effective Time, except as
expressly provided in this Agreement, Match and the Match Entities shall assume
or retain, as applicable, and Match hereby agrees to pay, perform, fulfill and
discharge, in due course in full, (i) all Liabilities under all Match Benefit
Plans, (ii) all Liabilities with respect to the employment or termination of
employment of all Match Employees and Former Match Employees, in each case to
the extent arising in connection with or as a result of employment with or the
performance of services to any Match Entity, and (iii) any other Liabilities
expressly assigned to Match or any Match Entity under this Agreement.

 



 6 

 

 

(c)           From and after the Mandatory Exchange Effective Time, IAC shall
retain all rights and obligations that it had with respect to each of the IAC
Subsidiary Equity Plans and the IAC/ANGI EMA (each as defined in Section 5.02(c)
of the IAC Disclosure Letter) immediately prior to the Mandatory Exchange
Effective Time.

 

2.3            Match Participation in IAC Benefit Plans. Except as otherwise
expressly provided herein, effective as of the Mandatory Exchange Effective
Time, Match and each other Match Entity shall cease to be a Participating
Company in any IAC Benefit Plan, and IAC and Match shall take all necessary
action to effectuate such cessation as a Participating Company.

 

2.4            Commercially Reasonable Efforts. IAC and Match shall use
commercially reasonable efforts to (a) enter into any necessary agreements and
adopt any necessary amendments to any applicable benefit plans to accomplish the
assumptions and transfers contemplated by this Agreement; and (b) provide for
the maintenance of the necessary participant records, the appointment of the
trustees and the engagement of recordkeepers, investment managers, providers,
insurers, and other third parties reasonably necessary to maintaining and
administering the IAC Benefit Plans and the Match Benefit Plans.

 

2.5            Regulatory Compliance. IAC and Match shall, in connection with
the actions taken pursuant to this Agreement, reasonably cooperate in making any
and all appropriate filings required under the Code, ERISA and any applicable
securities laws, implementing all appropriate communications with participants,
transferring appropriate records and taking all such other actions as the
requesting party may reasonably determine to be necessary or appropriate to
implement the provisions of this Agreement in a timely manner.

 

ARTICLE III
401(K) Plan Matters

 

3.1            From November 24, 2015 and continuing until the Benefits
Participation End Date, Match adopts, and shall participate in as an Adopting
Employer (as defined in the IAC 401(k) Plan), the IAC 401(k) Plan for the
benefit of Match Employees and Former Match Employees, and IAC consents to such
adoption and maintenance, in accordance with the terms of the IAC 401(k) Plan.
Each of the Parties agrees and acknowledges that until the Benefits
Participation End Date, Match shall make timely direct contributions (including
matching contributions) to the IAC 401(k) Plan on behalf of such Match
participating employees in accordance with the terms of the IAC 401(k) Plan and
in accordance with (and no less promptly than) the timing of contributions made
by IAC prior to the Mandatory Exchange Effective Time.

 

3.2            Each of the Parties agrees that, within six months following the
Mandatory Exchange Effective Time, the trustee of the IAC 401(k) Plan shall (a)
sell all shares of Match Common Stock held in the accounts of IAC Employees and
Former IAC Employees, and (b) sell all shares of IAC Common Stock held in the
accounts of Match Employees and Former Match Employees.

 



 7 

 

 

3.3            On and after the Mandatory Exchange Effective Time and until the
completion of the sales contemplated by Section 3.2, shares of Match Common
Stock shall be held in a Match Common Stock Fund under the IAC 401(k) Plan and
shares of IAC Common Stock shall be held in an IAC Common Stock Fund under the
IAC 401(k) Plan. Following the Mandatory Exchange Effective Time, (a) IAC
Employees and Former IAC Employees shall not be permitted to acquire shares of
Match Common Stock under the IAC 401(k) Plan, and (b) Match Employees and Former
Match Employees shall not be permitted to acquire shares of IAC Common Stock
under the IAC 401(k) Plan.

 

3.4            Effective as of the date immediately following the Benefits
Participation End Date, Match shall establish the Match 401(k) Plan and the
Match 401(k) Plan Trust. As soon as practical following the establishment of the
Match 401(k) Plan and the Match 401(k) Plan Trust, IAC shall cause the accounts
of the Match Employees and Former Match Employees in the IAC 401(k) Plan to be
transferred to the Match 401(k) Plan and the Match 401(k) Plan Trust in cash or
such other assets as mutually agreed by IAC and Match, and Match shall cause the
Match 401(k) Plan to assume and be solely responsible for all Liabilities under
the IAC 401(k) Plan to or relating to Match Employees and Former Match Employees
whose accounts are transferred from the IAC 401(k) Plan. IAC and Match agree to
cooperate in making all appropriate filings and taking all reasonable actions
required to implement the provisions of this Section 3.1; provided that Match
acknowledges that it will be responsible for complying with any requirements and
applying for any determination letters with respect to the Match 401(k) Plan.

 

3.5            IAC and Match shall each separately assume sole responsibility
for ensuring that its respective savings plan(s) are maintained in compliance
with applicable laws with respect to holding shares of their respective common
stock and common stock of the other entity.

 

ARTICLE IV
HEALTH AND WELFARE PLANS

 

4.1            H&W Continuation Period.

 

(a)           IAC will cause the IAC Health and Welfare Plans in effect at the
Mandatory Exchange Effective Time (“IAC H&W Plans”) to provide coverage to Match
Employees and Former Match Employees (and, in each case, their beneficiaries and
dependents) from and after November 24, 2015 until the Benefits Participation
End Date (such period, the “H&W Continuation Period”). Coverage following the
Mandatory Exchange Effective Time shall be on the same basis as immediately
prior to the Mandatory Exchange Effective Time and in accordance with the terms
of IAC’s Health and Welfare Plans. Following the Mandatory Exchange Effective
Time, Match shall pay to IAC fees in respect of IAC covering such Match
Employees and Former Match Employees under the IAC Health and Welfare Plans,
such fees to be based on the per-employee budgeted rates set forth on Schedule A
to this Agreement. The fees contemplated by this Section 4.1(a) shall be payable
in advance each month (i.e., not later than the first day of any month during
which coverage applies) during the H&W Continuation Period and shall be based on
the prior month’s enrollment, with appropriate, subsequent adjustments in each
succeeding month to reflect actual enrollment, consistent with the practices in
effect prior to the Mandatory Exchange Effective Time. In addition, Match shall
be subject to the same policies with respect to “catch up” premium payments and
“premium holidays” applicable to other IAC companies participating in the IAC
H&W Plans, consistent with the practices in effect prior to the Mandatory
Exchange Effective Time. In the event that Match fails to pay in a timely manner
the fees contemplated by this Section 4.1(a), IAC shall have no obligation to
continue, and may cease, to provide the coverage contemplated by this Section
4.1(a) to the Match Employees and Former Match Employees commencing on the
fifteenth day that any such fees are past due.

 



 8 

 

 

(b)          Following each calendar year during the H&W Continuation Period,
but not later than one hundred eighty days thereafter, IAC shall calculate in
good faith the total costs and expenses of the IAC Health and Welfare Plans for
such calendar year (including without limitation claims paid and costs and
expenses associated with the administration of the IAC Health and Welfare Plans
(as determined by IAC in its good faith discretion) and IAC’s good faith
estimate of claims incurred in such calendar year but not reported (such
estimate to be prepared based on historical claims reporting patterns and
history) (the “Annual H&W Expenses”), and IAC promptly shall provide to Match
the Annual H&W Expenses following such calculation. To the extent Annual H&W
Expenses (i) exceed the aggregate fees paid by IAC and Match in respect of
coverage during the applicable calendar year of IAC Employees and Former IAC
Employees and Match Employees and Former Match Employees, Match shall be
required to pay to IAC by wire transfer its ratable portion (calculated on the
basis of the number of Match Employees relative to the total number of IAC
Employees and Match Employees taken together) of the fees deficit, and (ii) are
less than the Annual H&W Expenses, IAC shall pay to Match its ratable portion
(calculated on the basis of the number of Match Employees relative to the total
number of IAC Employees and Match Employees taken together) of the excess fees
collected, any such payments pursuant to clause (i) or clause (ii) to be made no
later than July 15 following the applicable calendar year. Any calculations made
by IAC pursuant to this Section 4.1(b) shall be final and binding upon Match and
the calculations contemplated by this Section 4.1(b) shall be adjusted to take
into account any calendar year in which participation by Match Employees and
Former Match Employees in the IAC Health and Welfare Plans is for less than the
full calendar year.

 

4.2            Establishment of Health and Welfare Plans.

 

  (a)           Effective as of the date following the Benefits Participation
End Date, Match shall adopt Health and Welfare Plans for the benefit of Match
Employees and Former Match Employees, and Match shall be responsible for all
Liabilities relating to, arising out of or resulting from health and welfare
coverage or claims incurred by or on behalf of Match Employees and Former Match
Employees or their covered dependents under the Match Health and Welfare Plans
after the Benefits Participation End Date.

 

  (b)           Notwithstanding anything to the contrary in this Section 4.2:

 

(i)             with respect to any Match Employee who becomes entitled to
receive long-term disability benefits under the terms of the IAC Health and
Welfare Plans prior to the Benefits Participation End Date, such Match Employee
shall continue to receive long-term disability benefits under the IAC Health and
Welfare Plans after the Benefits Participation End Date in accordance with the
terms of the IAC Health and Welfare Plans; and

 



 9 

 

 

(ii)            with respect to any Match Employee who is receiving short-term
disability benefits under the IAC Health and Welfare Plans as of the Benefits
Participation End Date, Match shall be responsible, as of the first day
following the Benefits Participation End Date, for providing to such Match
Employee short term disability benefits and long-term disability benefits under
the Match Health and Welfare Plans.

 

4.3            Retention of Sponsorship and Liabilities. Following the Mandatory
Exchange Effective Time, IAC shall retain:

 

  (a)           sponsorship of all IAC Health and Welfare Plans and any trust or
other funding arrangement established or maintained with respect to such plans,
including any assets held as of the Mandatory Exchange Effective Time with
respect to such plans; and

 

  (b)           all Liabilities under the IAC Health and Welfare Plans, subject
to the obligations of Match described in Section 4.1.

 

IAC shall not assume any Liability under any Match Health and Welfare Plan, and
all such claims shall be satisfied pursuant to Section 4.2(a).

 

4.4           Flexible Benefit Plan. IAC will continue to maintain on behalf of
Match Employees the health care reimbursement program, the transit and parking
reimbursement program and the dependent care reimbursement program of the IAC
Flexible Benefit Plan (all of such accounts, “IAC Flexible Benefit Plan”) for
claims incurred on or prior to the Benefits Participation End Date on the same
basis as immediately prior to the Mandatory Exchange Effective Time and in
accordance with the terms of the IAC Flexible Benefit Plan. Following the
Mandatory Exchange Effective Time, until such time as Match ceases to
participate in the IAC Flexible Benefit Plan and has satisfied all of its
obligations thereunder, Match shall pay to IAC the amounts claimed by Match
Employees under the IAC Flexible Benefit Plan in addition to Match’s share of
the administrative cost of the IAC Flexible Benefit Plan (based on IAC
historical allocations), such amounts to be paid by Match on a one-month lagging
basis (i.e., claims made and administrative costs incurred during a particular
month shall be billed in the immediately succeeding month); provided, that Match
shall remit payment to IAC no later than the fifth business day following
delivery by IAC of an invoice to Match. Match Employees shall not participate in
the IAC Flexible Benefit Plan after the Benefits Participation End Date.

 

4.5            Workers’ Compensation Liabilities. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by an IAC
Employee, Former IAC Employee, Match Employee and Former Match Employee that
results from an accident occurring, or from an occupational disease which
becomes manifest, on or before the Mandatory Exchange Effective Time shall be
retained by IAC; provided, however, that Match promptly shall reimburse IAC for
any such Liabilities relating to Match Employees or Former Match Employees borne
by IAC following November 24, 2015. All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by an IAC Employee or
Former IAC Employee shall be retained by IAC. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by a Match
Employee or Former Match Employee that results from an accident occurring, or
from an occupational disease which becomes manifest, on or after the Mandatory
Exchange Effective Time shall be retained by Match. For purposes of this
Agreement, a compensable injury shall be deemed to be sustained upon the
occurrence of the event giving rise to eligibility for workers’ compensation
benefits or at the time that an occupational disease becomes manifest, as the
case may be. IAC, Match and the other Match Entities shall cooperate with
respect to any notification to appropriate governmental agencies of the
Mandatory Exchange Effective Time and the issuance of new, or the transfer of
existing, workers’ compensation insurance policies and claims handling
contracts.

 



 10 

 

 

4.6           Payroll Taxes and Reporting of Compensation. IAC and Match shall,
and shall cause the other IAC Entities and the other Match Entities to,
respectively, take such action as may be reasonably necessary or appropriate in
order to minimize Liabilities related to payroll taxes after the Mandatory
Exchange Effective Time. IAC and Match shall, and shall cause the other IAC
Entities and the other Match Entities to, respectively, each bear its
responsibility for payroll tax obligations and for the proper reporting to the
appropriate governmental authorities of compensation earned by their respective
employees after the Mandatory Exchange Effective Time, including compensation
related to the exercise of Options.

 

ARTICLE V
EXECUTIVE BENEFITS AND OTHER BENEFITS

 

5.1           Assumption of Obligations. Except as provided in this Agreement,
effective as of November 24, 2015, Match shall assume and be solely responsible
for all Liabilities to or relating to Match Employees and Former Match Employees
under all IAC Executive Benefit Plans and Match Executive Benefit Plans. For the
avoidance of doubt, IAC shall retain all Liabilities under the IAC Executive
Benefit Plans for all IAC Employees and Former IAC Employees. The Parties hereto
agree that none of the transactions contemplated by the Transaction Agreement or
any of the Ancillary Agreements, including, without limitation, this Agreement,
constitutes a “change in control,” “change of control” or similar term, as
applicable, within the meaning of any Benefit Plan, any IAC Long-Term Incentive
Plan or any Match Long-Term Incentive Plan.

 

5.2            Severance. (a) A Match Employee shall not be deemed to have
terminated employment for purposes of determining eligibility for severance
benefits in connection with or in anticipation of the consummation of the
transactions contemplated by the Transaction Agreement. Match shall be solely
responsible for all Liabilities in respect of all costs arising out of payments
and benefits relating to the termination or alleged termination of any Match
Employee or Former Match Employee’s employment that occurs prior to, as a result
of, in connection with or following the consummation of the transactions
contemplated by the Transaction Agreement, including any amounts required to be
paid (including any payroll or other taxes), and the costs of providing
benefits, under any applicable severance, separation, redundancy, termination or
similar plan, program, practice, contract, agreement, law or regulation (such
benefits to include any medical or other welfare benefits, outplacement
benefits, accrued vacation, and taxes).

 



 11 

 

 

(b)           An IAC Employee shall not be deemed to have terminated employment
for purposes of determining eligibility for severance benefits in connection
with or in anticipation of the consummation of the transactions contemplated by
the Transaction Agreement. IAC shall be solely responsible for all Liabilities
in respect of all costs arising out of payments and benefits relating to the
termination or alleged termination of any IAC Employee or Former IAC Employee’s
employment that occurs prior to, as a result of, in connection with or following
the consummation of the transactions contemplated by the Transaction Agreement,
including any amounts required to be paid (including any payroll or other
taxes), and the costs of providing benefits, under any applicable severance,
separation, redundancy, termination or similar plan, program, practice,
contract, agreement, law or regulation (such benefits to include any medical or
other welfare benefits, outplacement benefits, accrued vacation, and taxes).

 

5.3           Certain Equity Award Matters. Match shall reimburse IAC for the
cost of any IAC RSU Awards or IAC Options held by Match Employees or Former
Match Employees that vest (in the case of IAC RSU Awards) or are exercised (in
the case of IAC Options) on or after November 24, 2015 with such cost equal to
the taxable income that arises from the applicable vesting or exercise event,
net of withholding taxes (payment for which Match shall be solely responsible)
(the “IAC Award Cost”). No later than five Business Days following invoice
therefor, Match shall pay to IAC the IAC Award Cost in cash. Allocation of
economic responsibility for the Match Options resulting from the conversion
contemplated by Section 6.1(a) of this Agreement is set forth in the Transaction
Agreement.

 

ARTICLE VI 

EQUITY AWARD ADJUSTMENTS

 

6.1           IAC Long-Term Incentive Plans. IAC and Match shall take all
actions necessary or appropriate so that each outstanding IAC Option and IAC RSU
Award granted under any IAC Long-Term Incentive Plan held by any individual
shall be adjusted as set forth in this ARTICLE VI. The adjustments set forth
below shall be the sole adjustments made with respect to IAC Options and IAC RSU
Awards in connection with the transactions contemplated by the Transaction
Agreement.

 

(a)            Currently Outstanding IAC Options. As determined by the
Compensation and Human Resources Committee of the IAC Board of Directors (the
“IAC Committee”) pursuant to its authority under the applicable IAC Long-Term
Incentive Plan, each IAC Option that is outstanding (x) on December 19, 2019 and
(y) as of immediately prior to the Mandatory Exchange Effective Time shall be
converted into both an IAC Option and a Match Option and shall otherwise be
subject to the same terms and conditions after the Mandatory Exchange Effective
Time as the terms and conditions applicable to such IAC Option immediately prior
to the Mandatory Exchange Effective Time; provided, however, that from and after
the Mandatory Exchange Effective Time:

 

(i)             (A) the number of shares of IAC Common Stock subject to such IAC
Option shall be equal to the same number of shares of IAC Common Stock subject
to such IAC Option immediately prior to the Mandatory Exchange Effective Time,
and (B) the per share exercise price of such IAC Option, rounded up to the
nearest one one hundredth of a cent (i.e to the fourth decimal place), shall be
equal to the quotient obtained by dividing (1) the per share exercise price of
such IAC Option immediately prior to the Mandatory Exchange Effective Time by
(2) the IAC Ratio; and

 



 12 

 

 

(ii)            (A) the number of shares of Match Common Stock subject to such
Match Option, rounded down to the nearest whole share, shall be equal to the
product obtained by multiplying (1) the number of shares of IAC Common Stock
subject to such IAC Option immediately prior to the Mandatory Exchange Effective
Time by (2) the Reclassification Exchange Ratio, and (B) the per share exercise
price of such Match Option, rounded up to the nearest one one hundredth of a
cent (i.e. to the fourth decimal place), shall be equal to the quotient obtained
by dividing (1) the per share exercise price of such IAC Option immediately
prior to the Mandatory Exchange Effective Time by (2) the Match Ratio.

 

(b)           Newly Granted IAC Options. As determined by the IAC Committee
pursuant to its authority under the applicable IAC Long-Term Incentive Plan,
each IAC Option that is (x) granted after December 19, 2019 and (y) outstanding
as of immediately prior to the Mandatory Exchange Effective Time shall be
subject to the same terms and conditions after the Mandatory Exchange Effective
Time as the terms and conditions applicable to such IAC Option immediately prior
to the Mandatory Exchange Effective Time; provided, however, that from and after
the Mandatory Exchange Effective Time (i) the number of shares of IAC Common
Stock subject to such IAC Option, rounded down to the nearest whole share, shall
be equal to the product obtained by multiplying (A) the number of shares of IAC
Common Stock subject to such IAC Option immediately prior to the Mandatory
Exchange Effective Time by (B) the IAC Ratio and (ii) the per share exercise
price of such IAC Option, rounded up to the nearest one one hundredth of a cent
(i.e. to the fourth decimal place), shall equal the quotient obtained by
dividing (A) the per share exercise price of such IAC Option immediately prior
to the Mandatory Exchange Effective Time by (B) the IAC Ratio

 

(c)           IAC RSU Awards. As determined by the IAC Committee pursuant to its
authority under the applicable IAC Long-Term Incentive Plan, each IAC RSU Award
shall be subject to the same terms and conditions immediately after the
Mandatory Exchange Effective Time as the terms and conditions applicable to such
IAC RSU Award immediately prior to the Mandatory Exchange Effective Time;
provided, however, that from and after the Mandatory Exchange Effective Time,
(i) the number of shares of IAC Common Stock covered by each IAC RSU Award,
rounded to the nearest whole share, shall be equal to the product of (A) the
number of shares of IAC Common Stock covered by such IAC RSU Award immediately
prior to the Mandatory Exchange Effective Time and (B) the IAC Ratio, and (ii)
for any IAC RSU Awards subject to performance conditions, the performance
conditions shall be equitably adjusted, as determined by the IAC Committee, to
reflect the impact of the Separation Transactions.

 

(d)          Foreign Grants/Awards.

 

(i)             To the extent that any of the IAC Options or IAC RSU Awards are
granted to non-U.S. employees under any domestic or foreign equity-based
incentive program sponsored by an IAC Entity, IAC and Match shall use their
commercially reasonable efforts to preserve, at and after the Mandatory Exchange
Effective Time, the value and tax treatment accorded to such IAC Options and
such IAC RSU Awards granted to non-U.S. employees under any domestic or foreign
equity-based incentive program sponsored by an IAC Entity.

 



 13 

 

 

(ii)           To the extent that any of the Match Options or Match RSU Awards
are granted to non-U.S. employees under any domestic or foreign equity-based
incentive program sponsored by a Match Entity, IAC and Match shall use their
commercially reasonable efforts to preserve, at and after the Mandatory Exchange
Effective Time, the value and tax treatment accorded to such Match Options and
such Match RSU Awards granted to non-U.S. employees under any domestic or
foreign equity-based incentive program sponsored by a Match Entity.

 

6.2            Match Long-Term Incentive Plans. As determined by the
Compensation and Human Resources Committee of the Match Board of Directors
pursuant to its authority under the applicable Match Long-Term Incentive Plan,
each equity award (“Match Equity Award”) corresponding to shares of Match Common
Stock shall be adjusted as set forth in Section 2.03(g) of the Transaction
Agreement.

 

6.3           Miscellaneous Option and Other Award Terms. IAC Options and IAC
RSU Awards adjusted pursuant to Section 6.1, regardless of by whom held, shall
be settled by IAC pursuant to the terms of the applicable IAC Long-Term
Incentive Plan, and Match Equity Awards (including IAC Options that convert into
Match Options pursuant to Section 6.1), regardless of by whom held, shall be
settled by Match pursuant to the terms of the applicable Match Long-Term
Incentive Plan. It is intended that, to the extent of the issuance of Match
Options in connection with the adjustment provisions of Section 6.1, the
applicable Match Long-Term Incentive Plan shall be considered a successor to
each of the IAC Long-Term Incentive Plans and Match shall be considered to have
assumed the obligations of the applicable IAC Long-Term Incentive Plan to make
the adjustment of the IAC Options and IAC Awards as set forth in Section 6.1.
The Mandatory Exchange Effective Time shall not constitute a termination of
employment for any IAC Employee for purposes of any Match Option and, except as
otherwise provided in this Agreement, with respect to grants adjusted pursuant
to Section 6.1, employment with IAC shall be treated as employment with Match
with respect to Match Options held by IAC Employees. The Mandatory Exchange
Effective Time shall not constitute a termination of employment for any Match
Employee for purposes of any IAC Option and, except as otherwise provided in
this Agreement, with respect to grants adjusted pursuant to Section 6.1,
employment with Match shall be treated as employment with IAC with respect to
IAC Options held by Match Employees. Termination of employment following the
Mandatory Exchange Effective Time from (i) all IAC Entities shall be treated as
a termination of employment with respect to any Match Options held by an IAC
Employee and (ii) all Match Entities shall be treated as a termination of
employment with respect to any IAC Options held by a Match Employee.

 

6.4           Waiting Period for Exercisability of Options and Settlement of RSU
Awards. The IAC Options and Match Options shall not be exercisable during a
period beginning on a date prior to the Mandatory Exchange Effective Time
reasonably determined by IAC, and continuing until the IAC Post-Separation Value
and the Match Post-Separation Value are determined, or such longer period as
IAC, with respect to IAC Options, and Match, with respect to Match Options,
reasonably determines is necessary to implement the provisions of this Article
VI. The IAC RSU Awards and Match RSU Awards shall not be settled during a period
beginning on a date prior to the Mandatory Exchange Effective Time determined by
IAC in its sole discretion, and continuing until the IAC Post-Separation Value
and the Match Post-Separation Value are determined immediately after the
Mandatory Exchange Effective Time, or such longer period as IAC, with respect to
IAC RSU Awards, and Match, with respect to Match RSU Awards, determines is
necessary to implement the provisions of this Article VI.

 



 14 

 

 

6.5           Treatment of Specified RSU Awards. The Parties agree to the
treatment set forth on Schedule B to this Agreement of the restricted stock
units set forth on Schedule B to this Agreement.

 

 

ARTICLE VII
GENERAL AND ADMINISTRATIVE

 

7.1           Sharing of Participant Information. IAC and Match shall share, and
IAC shall cause each other IAC Entity to share, and Match shall cause each other
Match Entity to share with each other and their respective agents and vendors
(without obtaining releases) all participant information necessary for the
efficient and accurate administration of each of the Match Benefit Plans and the
IAC Benefit Plans. IAC and Match and their respective authorized agents shall,
subject to applicable laws and the entry into such agreements as shall be
reasonably necessary or appropriate to comply with all applicable data
protection laws, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the other Party, to the extent necessary for such administration. Until the
Benefits Participation End Date and for such reasonable period thereafter as is
reasonably necessary or appropriate to fulfill the purposes and intent of this
Agreement, all participant information shall be provided in a manner and medium
as may be mutually agreed to by IAC and Match.

 

7.2           Reasonable Efforts/Cooperation. Each of the Parties hereto will
use its commercially reasonable efforts to promptly take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement. Each of the Parties hereto shall cooperate fully
on any issue relating to the transactions contemplated by this Agreement for
which the other Party seeks a determination letter or private letter ruling from
the Internal Revenue Service, an advisory opinion from the Department of Labor
or any other filing (including, but not limited to, securities filings (remedial
or otherwise)), consent or approval with respect to or by a governmental agency
or authority in any jurisdiction in the U.S. or abroad.

 

7.3           No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and is not intended to confer upon any other Persons any
rights or remedies hereunder. Except as expressly provided in this Agreement,
nothing in this Agreement shall preclude IAC or any other IAC Entity, at any
time after the Mandatory Exchange Effective Time, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any IAC Benefit Plan, any benefit under any Benefit Plan or any trust,
insurance policy or funding vehicle related to any IAC Benefit Plan. Except as
expressly provided in this Agreement, nothing in this Agreement shall preclude
Match or any other Match Entity, at any time Mandatory Exchange Effective Time,
from amending, merging, modifying, terminating, eliminating, reducing, or
otherwise altering in any respect any Match Benefit Plan, any benefit under any
Benefit Plan or any trust, insurance policy or funding vehicle related to any
Match Benefit Plan.

 



 15 

 

 

7.4           Audit Rights With Respect to Information Provided.

 

(a)           Each of IAC and Match, and their duly authorized representatives,
shall have the right to conduct reasonable audits (but not in excess of one
audit per fiscal quarter) with respect to all information required to be
provided to it by the other Party under this Agreement. The Party conducting the
audit (the “Auditing Party”) may adopt reasonable procedures and guidelines for
conducting audits and the selection of audit representatives under this Section
7.4. The Auditing Party shall have the right to make copies of any records at
its expense, subject to any restrictions imposed by applicable laws and to any
confidentiality provisions set forth in the Transaction Agreement, which are
incorporated by reference herein. The Party being audited shall provide the
Auditing Party’s representatives with reasonable access during normal business
hours to its operations, computer systems and paper and electronic files, and
provide workspace to its representatives. After any audit is completed, the
Party being audited shall have the right to review a draft of the audit findings
and to comment on those findings in writing within thirty business days after
receiving such draft.

 

(b)           The Auditing Party’s audit rights under this Section 7.4 shall
include the right to audit, or participate in an audit facilitated by the Party
being audited, of any Subsidiaries and Affiliates of the Party being audited and
to require the other Party to request any benefit providers and third parties
with whom the Party being audited has a relationship, or agents of such Party,
to agree to such an audit to the extent any such Persons are affected by or
addressed in this Agreement (collectively, the “Non-parties”). The Party being
audited shall, upon written request from the Auditing Party, provide an
individual (at the Auditing Party’s expense) to supervise any audit of a
Non-party. The Auditing Party shall be responsible for supplying, at the
Auditing Party’s expense, additional personnel sufficient to complete the audit
in a reasonably timely manner. The responsibility of the Party being audited
shall be limited to providing, at the Auditing Party’s expense, a single
individual at each audited site for purposes of facilitating the audit.

 

7.5            Fiduciary Matters. It is acknowledged that actions required to be
taken pursuant to this Agreement may be subject to fiduciary duties or standards
of conduct under ERISA or other applicable law, and no Party shall be deemed to
be in violation of this Agreement if it fails to comply with any provisions
hereof based upon its good faith determination that to do so would violate such
a fiduciary duty or standard. Each Party shall be responsible for taking such
actions as are deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other Party for any
Liabilities caused by the failure to satisfy any such responsibility.

 

7.6            Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor) and such consent
is withheld, the Parties hereto shall use commercially reasonable efforts to
implement the applicable provisions of this Agreement to the full extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of such third party to consent, the Parties hereto shall negotiate in
good faith to implement the provision in a mutually satisfactory manner. The
phrase “commercially reasonable efforts” as used herein shall not be construed
to require any Party to incur any non-routine or unreasonable expense or
Liability or to waive any right.

 



 16 

 

 

ARTICLE VIII
MISCELLANEOUS

 

8.1            Effectiveness. This Agreement shall become effective immediately
prior to the Mandatory Exchange Effective Time and shall supersede the Prior EMA
at such time, subject to the consummation of the Separation Transactions.

 

8.2            Effect If Mandatory Exchange Effective Time Does Not Occur. If
the Transaction Agreement is terminated in accordance with its terms prior to
the Mandatory Exchange Effective Time, then this Agreement shall terminate and
all actions and events that are, under this Agreement, to be taken or occur
effective immediately prior to or as of the Mandatory Exchange Effective Time,
or otherwise in connection with the Separation Transactions, shall not be taken
or occur and the Prior EMA shall remain in effect in accordance with its terms,
except to the extent specifically agreed by IAC and Match.

 

8.3           Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

 

8.4           Affiliates. Each of IAC and Match shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth in this Agreement to be performed by another IAC Entity or a Match
Entity, respectively.

 

8.5            Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given to a
Party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses and facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a Party may designate by notice to the
other Parties):

 

(a)       if to IAC:

 

IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

Attention:     General Counsel

Email:             Gregg.Winiarski@iac.com

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:    Andrew J. Nussbaum, Esq.
                       Jenna Levine, Esq.
Email:             ajnussbaum@wlrk.com
                        jelevine@wlrk.com

 



 17 

 

 

(b)       if to Match:

 

Match Group, Inc.

8750 North Central Expressway

Suite 1400

Dallas, TX 75231

Attention:     Chief Legal Officer

Email:              Jared.Sine@match.com


 

with a copy to:

Debevoise & Plimpton
919 Third Avenue
New York, NY 10022
Attention:     Jeffrey J. Rosen
                       William D. Regner
Email:             jrosen@debevoise.com
                       wdregner@debevoise.com

 

8.6           Incorporation of Transaction Agreement Provisions. The following
provisions of the Transaction Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein mutatis mutandis (references in this
Section 8.6 to an “Article” or “Section” shall mean Articles or Sections of the
Transaction Agreement, and references in the material incorporated herein by
reference shall be references to the Transaction Agreement): Section 7.03
(relating to Required Efforts); Article X (relating to Indemnification); Article
XI (relating to Exchange of Information; Confidentiality); Article XII (relating
to Dispute Resolution); and Article XIII (relating to Miscellaneous).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 18 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amended and Restated Employee
Matters Agreement to be duly executed as of the day and year first above
written.

 

  IAC/INTERACTIVECORP     By: /s/ Gregg Winiarski     Name:  Gregg Winiarski    
Title:     EVP and General Counsel               Match Group, Inc.       By: /s/
Jared Sine     Name:  Jared Sine     Title:    Chief Legal Officer & Secretary  
            IAC HOLDINGS, INC.     By: /s/ Joanne Hawkins     Name:  Joanne
Hawkins     Title:     SVP and Deputy General Counsel

 

[SIGNATURE PAGE TO EMPLOYEE MATTERS AGREEMENT]

 



   

 

 

Schedule A

 

[Omitted] 

 



   

 

 

Schedule B

 

[Omitted]

 



   

 

 

 